 

 

8.

9.

Case: "TOECR 22 “oe 1 of 1 PagelD #:65
BUDGE CHANG 7 Le lon
Cu _

MAGISTRATE JUDGE COLE = unr TED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

Is this an indictment or information arising out of offenses charged in one or more
previously-filed complaints signed by a magistrate judge? Yes

la. If the answer is “Yes,” list the case number and title of the earliest filed

complaint: 19 CR 277, Filed 3/26/19, Magistrate Cole (4S. v, Concepts 0” Malnek

1b. Should this indictment or information receive a new case number from the
court? No

Is this an indictment or information that supersedes one or more previously-filed
indictments or informations? No

Is this a re-filing of a previously dismissed indictment or information? No

Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

Is this a transfer of probation supervision from another district to this District? No
What level of offense is this indictment or information? Felony

Does this indictment or information involve eight or more defendants? No

Does this indictment or information include a conspiracy count? No

Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe penalty: Labor trafficking (III)

10.

List the statute of each of the offenses charged in the indictment or information.
18 USC 1589 (Counts 1-7)
18 USC 1546 (Counts 8-11)

/s/Christopher V. Parente

Christopher V. Parente
Assistant United States Attorney

 

FILED

MAY 22 20191A

HOMAS G. BRUTON
CLERK U.S. DISTRICT COURT
